          Case 5:20-cv-01190-JD Document 11 Filed 11/25/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

Date: November 25, 2020

VENOM 64, INC. d/b/a WESTERN NIGHTS;     )
GLENN’S ROADHOUSE, LLC d/b/a ROADHOUSE )
BAR & GRILL; SIX SHOOTER SALOON, LLC     )
d/b/a SIX SHOOTER SALOON; BRENT BARNETT; )
KARI REHL; and LACY GILWORTH,            )
                                         )
                 Plaintiffs,             )
                                         )
v.                                       )                     Case No. CIV-20-01190-JD
                                         )
CITY OF OKLAHOMA CITY; DAVID HOLT; and )
WADE GOURLEY,                            )
                                         )
                 Defendants.             )



ENTER ORDER:

       Before the Court is Plaintiffs’ Motion to Remand (“Motion”). [Doc. No. 6]. Under
LCvR7.1(g), this matter is set for expedited briefing. If Defendants wish to respond to the
Motion, Defendants shall file their response on or before 12:00 p.m. (noon) today,
Wednesday, November 25, 2020. Response briefs are limited to five pages. No replies
will be permitted.

       ENTERED AT THE DIRECTION OF THE HONORABLE JODI W. DISHMAN.

                                          CARMELITA REEDER SHINN, CLERK


                                          By:   /s/Nyssa Vasquez
                                                   Deputy Clerk
